   Case 20-00018-LA11              Filed 03/25/21        Entered 03/26/21 10:30:02                 Doc 495   Pg. 1 of 1



                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA

                                                       Minute Order
Hearing Information:
                                                                                                                               0.00
                     Debtor:   VESTAVIA HILLS, LTD.
               Case Number:    20-00018-LA11                   Chapter: 11
      Date / Time / Room:      THURSDAY, MARCH 25, 2021 02:00 PM DEPARTMENT 2
       Bankruptcy Judge:       LOUISE DeCARL ADLER
        Courtroom Clerk:       KAREN FEARCE
          Reporter / ECR:      SUE ROSS

Matters:
       1) CHAPTER 11 PETITION 1) SETTING STATUS CONFERENCE; 2) SETTING COMPLIANCE
              DEADLINES; AND 3) SETTING SANCTIONS, IF APPROPRIATE, INCLUDING DISMISSAL,
              CONVERSION OR APPOINTMENT OF A CHAPTER 11 TRUSTEE OR EXAMINER BECAUSE OF
              NONCOMPLIANCE WITH ABOVE-REFERENCE REQUIREMENTS (Fr 11/12/20) (Fr 1/28/21)


       2) STATUS CONFERENCE ON MOTION FOR RELIEF FROM AUTOMATIC STAY R/S JIG-1 FILED BY
              JULIAN GURULE ON BEHALF OF COMMONWEALTH ASSISTED LIVING, LLC (Fr 1/28/21)



Appearances:

        JAMES P. HILL, ATTORNEY FOR VESTAVIA HILLS, LTD. (Tele)
        J. BARRETT MARUM, ATTORNEY FOR WELLS FARGO BANK, N.A. (Tele)
        PATTON HAHN, ATTORNEY FOR WELLS FARGO BANK, N.A. (Tele)
        JULIAN GURULE, ATTORNEY FOR COMMONWEALTH ASSISTED LIVING, LLC,(Tele)
        WILLIAM A. SMELKO, ATTORNEY FOR THE LIMITED PARTNERS (Tele)
        DAVID ORTIZ, ATTORNEY FOR U.S. TRUSTEE (Tele)
        RANDYE SOREF, ATTORNEY FOR MED HEALTHCARE PARTNERS, LLC (Tele)

Disposition:                                                                                                     1.00

        1,2) Hearing continued to 5/20/21 at 2:00, status report to be filed by 5/13 week prior.




Page 1 of 1                                                                                                  3/26/2021   10:28:29AM
